Citation Nr: 1818861	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  14-19 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for bronchial asthma.  

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a back disability.  

3.  Entitlement to service connection for a back disability


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. R. Higgins, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from August 1971 to August 1975.  

This matter is before the Board of Veterans' Appeal (Board) on appeal from a March 2014 rating decision issued by the Department of Veteran Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

This appeal was processed using the Virtual VA/VBMS paperless claim processing system.  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.

The issue of entitlement to service connection for a back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  By a rating decision dated August 1983, the RO declined to reopen service connection for bronchial asthma, and the Veteran did not appeal that determination, nor was any new and material evidence received within the appeal period.  

2.  Evidence added to the record since the August 1983 rating decision, considered in conjunction with the record as a whole, does not relate to an unestablished fact necessary to substantiate the claim for service connection for bronchial asthma, nor raises a reasonable possibility of substantiating the claim.  

3.  In an October 1983 rating decision, the RO declined to reopen service connection for a back disability.  The Veteran did not appeal that decision and it became final.

4.  Evidence added to the record since the October 1983 rating decision is not cumulative or redundant of the evidence of record at the time of the decision, and raises a reasonable possibility of substantiating the claim of service connection for a back disability.  


CONCLUSIONS OF LAW

1.  The August 1983 rating decision, which denied a claim of entitlement to service connection for bronchial asthma, is final.  38 U.S.C. § 4005 (c) (21982); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1983).  

2.  New and material evidence has not been received since the August 1983 RO denial for entitlement to service connection for bronchial asthma.  38 U.S.C. 
§§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (a) (2017).  

3.  The October 1983 rating decision, which denied a claim of entitlement to service connection for a back disability, is final.  38 U.S.C. § 4005 (c) (21982); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1983).  

4.  New and material evidence has been received since the October 1983 rating decision denying for entitlement to service connection for back disability.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (a) (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  New and Material Evidence 

Pertinent procedural regulations provide that nothing in 38 U.S.C. § 5103A shall be construed to require VA to reopen a claim that has been disallowed, except when new and material evidence is presented or secured, as described in 38 U.S.C. 
§ 5108.  See 38 U.S.C. § 5103A (f) (2012).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C. § 5108 (2012); Evans v. Brown, 9 Vet. App. 273, 285 (1996).

New evidence means existing evidence not previously submitted to VA. 38 C.F.R.  § 3.156 (a) (2017).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

The United States Court of Appeals for Veterans Claims (Court) has held that new evidence may be sufficient to reopen a claim if it can contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998); Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  The Board must first determine whether the veteran has presented new and material evidence under 38 C.F.R. § 3.156 (a) (2017) to have a finally denied claim reopened under 38 U.S.C. § 5108 (2012).  Elkins v. West, 12 Vet. App. 209 (1999).  Then the Board may proceed to evaluate the merits of the claim after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  To determine whether new and material evidence has been submitted, it is necessary to consider all evidence added to the record since the last time the claim was denied on any basis in conjunction with the evidence already of record.  Id.   

A.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for bronchial asthma.  

The Veteran contends that he has presented new and material evidence to reopen his claim of service connection for bronchial asthma.  

The Board finds that the Veteran has not provided the satisfactory evidence to reopen his claim.

Here, the claim of entitlement to service connection for bronchial asthma was originally denied in a February 1976 rating decision.  The claim was denied because there was no competent evidence that the Veteran's pre-existing condition was a by aggravated by his military service.  Subsequently, in an August 1983 rating decision, the RO declined to reopen his claim of service connection for bronchial asthma.  However, the Veteran did not appeal that decision and it became final.  38 U.S.C. § 7104 (b); 38 C.F.R. § 20.1100.  The claim was denied because there was no competent evidence that the Veteran's condition was incurred in, or aggravated by his military service.  

Pursuant to the Veteran's claim to reopen service connection, in the March 2014 rating decision, the RO denied both the Veteran's application to reopen his claim of service connection for bronchial asthma and the underlying service connection claim.  The Veteran's claims were denied because the Veteran did not submit any new and material evidence that the Veteran's pre-existing bronchial asthma was permanently worsen as a result of his military service.  

As the August 1983 rating decision is the last final disallowance regarding the claim, the Board must review all of the evidence submitted since that time to determine whether the Veteran's claim should be reopened and readjudicated on a de novo basis.  The credibility of the new evidence is presumed for the purpose of determining whether the new evidence is material.  Justus, 3 Vet. App. at 512-13.  

The Veteran has provided statements from his spouse and fellow servicemen, E.B., since the unfavorable adjudication in August 1983.  This evidence qualifies as new as it was not of record at the time of the August 1983 rating decision.  
	
The Board must now determine whether this evidence also qualifies as material, such that it relates to an unestablished fact necessary to substantiate the Veteran's claim.  In undertaking this analysis, the Board notes that the evidence of record prior to the August 1983 rating decision did not establish that the Veteran's pre-existing bronchial asthma was permanently worsen by his military service.  As such the Board will analyze the new information of record for evidence to substantiate there was a permanent worsening of the Veteran's bronchial asthma due to his military service.

The Board finds that the new evidence does not qualify as material, as it does not raise a reasonable possibility of substantiating the Veteran's claim.  38 C.F.R. 
§ 3.156(a) (2017).  Review of the new evidence (the lay statements) submitted does not discuss the Veteran's bronchial asthma, nor does it provide that the Veteran experienced a permanent worsening of his condition due to his military service.  The Veteran has not presented any evidence to substantiate whether his military service permanently worsened his bronchial asthma.  As such, the Board does not find the new evidence submitted since the unfavorable adjudication in August 1983.  

Therefore, the Board finds that the record is devoid of new and material evidence since the prior final denial of this claim in August 1983.  Shade, 24 Vet. App. at 117.  Hence, the claim of entitlement to service connection for bronchial asthma is not reopened.  


B.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a back disability.  

The Veteran contends that he has presented new and material evidence to reopen his claim of service connection for a back disability.  

The Board finds that the Veteran has provided the satisfactory evidence to reopen his claim.

Here, the claim of entitlement to service connection for a back disability was originally denied in a February 1976 rating decision.  The claim was denied because there was no competent evidence that the Veteran's pre-existing condition was aggravated by his military service.  Subsequently, in an August 1983 rating decision, the RO declined to reopen the claim of service connection for a back disability because the Veteran did not submit new and material evidence to reopen his claim.  Finally, in an October 1983 rating decision, the RO again declined to reopen the Veteran's claim for a back disability.  However, the Veteran did not appeal that decision and it became final.  38 U.S.C. § 7104 (b); 38 C.F.R. 
§ 20.1100.  The claim was denied because the Veteran did not submit new and material evidence to substantiate whether his military service permanently worsened his back disability.  

Pursuant to the Veteran's claim to reopen service connection, in the March 2014 rating decision, the RO denied both the Veteran's application to reopen his claim of service connection for a back disability and the underlying service connection claim.  The Veteran's claims were denied because the Veteran did not submit new and material evidence to substantiate whether his military service permanently worsen his back disability.  

As the October 1983 rating decision is the last final disallowance regarding the claim, the Board must review all of the evidence submitted since that time to determine whether the Veteran's claim should be reopened and readjudicated on a de novo basis.  The credibility of the new evidence is presumed for the purpose of determining whether the new evidence is material.  Justus, 3 Vet. App. at 512-13.  

The Veteran has provided statements from his spouse and fellow servicemen, E.B., since the unfavorable adjudication in October1983.  This evidence qualifies as new as it was not of record at the time of the October 1983 rating decision.  
	
The Board must now determine whether this evidence also qualifies as material, such that it relates to an unestablished fact necessary to substantiate the Veteran's claim.  In undertaking this analysis, the Board notes that the evidence of record prior to the October 1983 rating decision did not establish that the Veteran's back disability was permanently worsened as a result of his service.  As such the Board will analyze the new information of record for evidence to substantiate whether there was a permanent worsening of the Veteran's back disability due to his service.  

In doing so, the Board finds that the new evidence also qualifies as material, as it raises a reasonable possibility of substantiating the Veteran's claim.  38 C.F.R. 
§ 3.156(a) (2017).  The Board notes that the Veteran's fellow serviceman, E.B., provided that the Veteran was limited during military service due to his back.  E.B. detailed three instances, two motor vehicle accidents and one bike accident, which he believes contributed to the Veteran's back condition.  He also provided that the Veteran managed to complete his duties despite back pain and physical limitations.  

Additionally, the Veteran's spouse also provided a statement on the Veteran's behalf.  The Board notes that the Veteran's spouse is a registered nurse.  She provided that she met the Veteran in October 1980, and at that time the Veteran was suffering from significant back pain from ruptured discs, and foot drop to nerve involvement with his spinal issues.  She further provided that the Veteran has dealt with back pain and limitations due to his back since they met to the present.  She provided that, "as nurse, it is my professional medical opinion, that all of my husband's back issues are a result of the accidents that he was in, prior to me knowing him, and while in the Navy."  Moreover, she stated that she reviewed the Veteran's service treatment records and provided that the Veteran has not sustained any documented injuries or accidents to his back since his discharge from service.  
Thus, the Board finds that aforementioned evidence raises a reasonable possibility of substantiating the Veteran's claim because it establishes a possibility that the Veteran's military service permanently worsen his pre-existing back condition.  

As the above reports are presumed credible for the limited purpose of reopening the claim, the Board finds that it qualifies as material.  See Justus, 3 Vet. App. at 512-1.  
	
Therefore, the Board finds that new and material evidence is of record since the prior final denial of this claim in October 1983.  Shade, 24 Vet. App. at 117.  The claim of entitlement to service connection for a back disability loss is thus reopened.  

ORDER

New and material evidence has not been received to reopen the Veteran's claim for service connection for bronchial asthma and the appeal is denied.  

New and material evidence has been received to reopen the Veteran's claim for service connection for a back disability and the appeal is granted.  


REMAND

Although the Board has reopened the claim for entitlement to service connection for a back disability, further development is necessary before a decision can be made on the merits.  

The Board notes that the October 1983 rating decision denied the Veteran's claim of service connection for a back disability because the evidence failed to substantiate whether his military service permanently worsen his back disability.  The Veteran injured his back in a car accident, prior to entrance to service.  See October 1975 Private Treatment Record.  However, the Veteran's prior back disability was not noted at service entrance, thus the Board needs to determine whether there is clear and unmistakable evidence that the low back disability preexisted his military service and whether the preexisting back injury was aggravated beyond the normal progression of the disability during his service. 

Since the final disallowance of the Veteran's claim for service connection for a back disability in October 1983, the Veteran provided a medical opinion from his spouse, who is a registered nurse.  She provided that the Veteran's military service contributed to the current state of the Veteran's back condition.  She cited the Veteran's in-service injuries to his back during service and the absence of post-service injuries to the Veteran's back since discharge from service.  However, the Board notes that the Veteran was treated in October 1980 for low back stiffness and pain.  At that time, the Veteran reported performing a "great deal of lifting" at work.  The Board finds that an updated examination taking into account all the additional evidence is necessary to determine the etiology of the Veteran's disability.

Additionally, since the Board finds that reopening of the Veteran's claim of service connection for a back disability is warranted, the Board affords the Veteran the opportunity to identify any outstanding medical records or other evidence pertinent to his back disability.    

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and ascertain if the Veteran has received any VA, private, or other medical treatment, pertinent to the claim on appeal, that is not evidenced by the current record, to specifically include, but not limited to, any VA medical records related to treatment for any back disability.

The Veteran must be provided with the necessary authorizations for the release of any private treatment records not currently on file.  The AOJ must then obtain these records, as well as any other pertinent records, and associate them with the claims folder.  If the AOJ is unsuccessful in obtaining any medical records identified by the Veteran, it must inform him and provide him an opportunity to submit copies of the outstanding medical records.  

2.  Provide the Veteran with a VA examination to determine the etiology of any back disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.  The examiner must elicit a full medical history from the Veteran, to include any preexisting back injury.

Please address the following with regards to Veteran's periods of active service.

(a)  Is there clear and unmistakable evidence that the Veteran's back disability existed prior to his entrance into active duty military service?

(b)  If so, is there clear and unmistakable evidence that the Veteran's preexisting back disability was not permanently worsened beyond the natural progress of the disability during his military service?

Clear and unmistakable evidence means evidence that cannot be misinterpreted and misunderstood, i.e., it is undebatable.  Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009).  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered aggravation in service.

(c)  If the answer to either of the above questions is "no," indicate whether it is at least as likely as not (a fifty percent probability or greater) that the Veteran's back disability was incurred in or aggravated by service?

The examiner should consider the lay testimony of record.  

The examiner should consider the lay testimony of record.  A detailed rationale supporting the examiner's opinion must be provided.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

3.  After the development above has completed, review the file and ensure that all development sought in this REMAND is completed.  Arrange for any further development indicated by the results of the development requested above, and readjudicate the issue on appeal.  If determination remains adverse to the Veteran, the AOJ should furnish an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should be returned to the Board, if in order, for further review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


